KLIEBERT, Judge,
concurring.
I agree with the results reached by the majority, but not necessarily for the reasons stated in the majority writer’s dissenting opinion in Virgil v. American Guarantee and Liability Ins., 512 So.2d 1235 (5th Cir.1987) found at pages 1238-1245.
Here the trial judge made the factual finding that the plaintiff was injured and remained so for at least 100 weeks. The trial judge’s finding of fact is entitled great deference and should not be changed unless manifestly erroneous or clearly wrong. Arceneaux v. Domingue, 365 So.2d 1330 (La.1978). Accordingly, I concur in the trial judge’s opinion.